Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed on 12/01/2021.
Claims 21-40 are pending for this examination.
Claims 28, 31, and 39 were amended.
Claims 1-20 were cancelled.


Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 of instant Application, respectively contains every element of claims 1-20 of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369), as shown below, and would be anticipated by the claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369):
Claims
Instant claims
Claims
U.S. Patent No. 10,866,917 (parent case S/ 16/208,369)
Independent Claim 21
A method comprising:

obtaining, by a processor interconnect, a first data packet having a payload and further having a first header including a first address corresponding to a first memory location; and

encoding a second data packet, wherein encoding the second data packet comprises:



A method comprising:

obtaining, by a processor interconnect, a first data packet, the first data packet having a payload, the first data packet having a first header including a first address corresponding to a first memory location associated with a PCIe device;

in response to obtaining the first data packet, encoding a second data packet, wherein 

wrapping the payload associated with the first data packet with a second header, the second header having a second address corresponding to a second memory location associated with a port; and

embedding the first address into the payload of the first data packet;

transmitting the second data packet having the first header and the second header to the second memory location;

in response to receiving the second data packet at the second memory location, decoding the second data packet; and

identifying the first address of the first data packet; and

storing data associated with the payload to the first memory location.

Examiner points out that the instant claims are a broader version of the already allowed claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369), and as each element of the instant claims is seen in the claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369).  Thereby the instant claims would be anticipated by the claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369).

A memory transfer device comprising:

an encoder module configured to:

obtain, by a processor interconnect, at least a first data packet, the at least first data packet having a payload, the first data packet having a first header including a first address corresponding to a first memory location; and

encode a second data packet, wherein the encoder module is configured to encode the second data packet by:

wrapping the payload associated with the first data packet with a second header, the second header having a second address corresponding to a second memory location associated with a port of the memory transfer device.
Independent Claim 15
A memory transfer device comprising:

an encoder module configured to:

obtain, by a processor interconnect, a plurality of data packets, each of the plurality of data packets having a first header, the first header associated with each of the plurality of data packets having a first address corresponding to a first memory location, each of the plurality of data packets having a payload, the first header associated with each of the plurality of data packets having a transaction identifier;

compress the plurality of data packets into a compressed data packet;

embed the first address into a payload of the compressed data packet;

embed data associated with each of the data packets into the payload of the compressed data packet; and

wrap the payload with a second header, the second header including a second address;

a port, the port having a second memory location corresponding to the second address, the port being configured to receive the compressed data packet, the 

a decoder module being configured to:

determine that the compressed data packet has been received by the port;

decode the compressed data packet in response to a determination that the compressed data packet has been received by the port, wherein decoding further comprises identifying the first address, wherein decoding further comprises identifying each of the payloads; and

perform a transaction, based at least in part upon the transaction identifier, wherein the transaction involves each of the payloads; and

storing an output of the transaction to the first memory location.

Examiner points out that the instant claims are a broader version of the already allowed claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369), and as each element of the instant claims is seen in the claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369).  Thereby the instant claims would be anticipated by the claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369).

A memory transfer device comprising:

a port configured to couple to a processor interconnect that is configured to receive a first data packet having a second header including a second address associated with the port; and

a decoder module configured to:

identify the second address from the first data packet at the port;

in response to identifying the second address, identify a first address in the first data packet, the first data packet having a first header embedded into a payload and wrapped with the second header, the first address
corresponding to a first memory location; and

store data associated with the payload of the first data packet to the first memory location.
Independent Claim 15
A memory transfer device comprising:

an encoder module configured to:

obtain, by a processor interconnect, a plurality of data packets, each of the plurality of data packets having a first header, the first header associated with each of the plurality of data packets having a first address corresponding to a first memory location, each of the plurality of data packets having a payload, the first header associated with each of the plurality of data packets having a transaction identifier;

compress the plurality of data packets into a compressed data packet;

embed the first address into a payload of the compressed data packet;

embed data associated with each of the data packets into the payload of the compressed data packet; and

wrap the payload with a second header, the second header including a second address;

a port, the port having a second memory location corresponding to the second address, the port being configured to receive the compressed data packet, the 

a decoder module being configured to:

determine that the compressed data packet has been received by the port;

decode the compressed data packet in response to a determination that the compressed data packet has been received by the port, wherein decoding further comprises identifying the first address, wherein decoding further comprises identifying each of the payloads; and

perform a transaction, based at least in part upon the transaction identifier, wherein the transaction involves each of the payloads; and

storing an output of the transaction to the first memory location.

Examiner points out that the instant claims are a broader version of the already allowed claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369), and as each element of the instant claims is seen in the claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369).  Thereby the instant claims would be anticipated by the claims of U.S. Patent No. 10,866,917 (parent case S/ 16/208,369).


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 24, 27-28, 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fluhrer et al. (US 2012/0060029), herein referred to as Fluhrer ‘029.
Referring to claim 21, Fluhrer ‘029 teaches a method (see Abstract) comprising:
obtaining, by a processor interconnect (see Fig. 1, network 102 connecting subnetworks 104, 106, 108, 110; see Paragraph 0022, wherein WAN is adapted to interconnect the first, second, third, and fourth subnets; also see Fig. 10, network node 1000 with processor 1010 which network node is used to carry out dynamic secured group communication), a first data packet having a payload and further having a first header including a first address corresponding to a first memory location (see Fig. 2, wherein a packet is encapsulated into a communication packet 200, the packet including a payload 212, IP header 210, source address 214 and destination address 216, i.e. address information corresponding to a first location); and
encoding a second data packet (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314; also see Figs. 2 and 5, which show the communication packet for implementing secured group communication), wherein encoding the second data packet comprises:
wrapping the payload associated with the first data packet with a second header, the second header having a second address corresponding to a second memory location associated 
As to claim 22, Fluhrer ‘029 teaches the method of claim 21, further comprising: embedding the first address into the payload of the first data packet; and transmitting the second data packet having the first header and the second header to the second memory location (see Fig. 2, wherein the communication packet 200 includes the packet into its payload 202 and includes a security encap header 204, second IP header 206, second source address 218 and second destination address 220; Examiner points out that communication between devices of networks / subnets would inherently mean that a port is involved in transmitting / receiving packets and as such the address location of this port would be included in the source / destination address information of the headers; see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314).
As to claim 24, Fluhrer ‘029 teaches the method of claim 21, wherein an address space associated with the first address is larger than an address space associated with the second address (Examiner points out that having a first address space being larger or smaller is a matter of design choice as each computer system as the amount of memory within a computer system is generally subjective, i.e. a matter of user choice / design when building a computer, and may be different from other computer systems within a network and as such a person of ordinary skill in 
As to claim 27, Fluhrer ‘029 teaches the method of claim 21, wherein the processor interconnect is associated with a plurality of ports, wherein each of the plurality of ports is associated with a different component (see Fig. 1, network 102 connecting subnetworks 104, 106, 108, 110; see Paragraph 0022, wherein WAN is adapted to interconnect the first, second, third, and fourth subnets; also see Fig. 10, network node 1000 with processor 1010 and interface 1006 which network node is used to carry out dynamic secured group communication, i.e. each interface being a port for communication with other nodes of the network, wherein each node has its own port).

Referring to claim 28, Fluhrer ‘029 teaches a memory transfer device (see Abstract; see Fig. 10, network node 1000 for use in carrying out a dynamic secured group communication) comprising:
an encoder module (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314; also see Figs. 2 and 5, which show the communication packet for implementing secured group communication) configured to:
obtain, by a processor interconnect (see Fig. 1, network 102 connecting subnetworks 104, 106, 108, 110; see Paragraph 0022, wherein WAN is adapted to interconnect the first, second, third, and fourth subnets; also see Fig. 10, network node 1000 with processor 1010 which network node is used to carry out dynamic secured group communication), at least a first data packet, the at least first data packet having a payload, the first data packet having a first header 
encode a second data packet (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314; also see Figs. 2 and 5, which show the communication packet for implementing secured group communication), wherein the encoder module is configured to encode the second data packet by:
wrapping the payload associated with the first data packet with a second header, the second header having a second address corresponding to a second memory location associated with a port of the memory transfer device (see Fig. 2, wherein the communication packet 200 includes the packet into its payload 202 and includes a security encap header 204, second IP header 206, second source address 218 and second destination address 220; Examiner points out that communication between devices of networks / subnets would inherently mean that a port is involved in transmitting / receiving packets and as such the address location of this port would be included in the source / destination address information of the headers).
As to claim 33, Fluhrer ‘029 teaches the memory transfer device of claim 28, wherein an address space associated with the second address is smaller than an address space associated with the first address (Examiner points out that having a first address space being larger or smaller is a matter of design choice as each computer system as the amount of memory within a computer system is generally subjective, i.e. a matter of user choice / design when building a computer, and may be different from other computer systems within a network and as such a person of 
As to claim 34, Fluhrer ‘029 teaches the memory transfer device of claim 28, wherein the processor interconnect is associated with a plurality of ports, wherein each of the plurality of ports is associated with a different device (see Fig. 1, network 102 connecting subnetworks 104, 106, 108, 110; see Paragraph 0022, wherein WAN is adapted to interconnect the first, second, third, and fourth subnets; also see Fig. 10, network node 1000 with processor 1010 and interface 1006 which network node is used to carry out dynamic secured group communication, i.e. each interface being a port for communication with other nodes of the network, wherein each node has its own port).

Referring to claim 35, Fluhrer ‘029 teaches a memory transfer device (see Abstract; see Fig. 10, network node 1000 for use in carrying out a dynamic secured group communication) comprising:
a port configured to couple to a processor interconnect that is configured to receive a first data packet having a second header including a second address associated with the port (see Fig. 1, network 102 connecting subnetworks 104, 106, 108, 110; see Paragraph 0022, wherein WAN is adapted to interconnect the first, second, third, and fourth subnets; also see Fig. 10, network node 1000 with processor 1010 which network node is used to carry out dynamic secured group communication; see Figs. 2 and 5, wherein a communication packet used for secured group communication includes a packet that is encapsulated into another packet; Examiner points out that communication between devices of networks / subnets would inherently mean that a port is 
a decoder module (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314 which would then be transmitted and authenticated / extracted at a receiving node 322, 324, 326, 332, i.e. decoded and extracted; also see Figs. 2 and 5, which show the communication packet for implementing secured group communication) configured to:
identify the second address from the first data packet at the port (see Fig. 2, wherein the communication packet 200 includes the packet into its payload 202 and includes a security encap header 204, second IP header 206, second source address 218 and second destination address 220; Examiner points out that communication between devices of networks / subnets would inherently mean that a port is involved in transmitting / receiving packets and as such the address location of this port would be included in the source / destination address information of the headers); 
in response to identifying the second address, identify a first address in the first data packet, the first data packet having a first header embedded into a payload and wrapped with the second header, the first address corresponding to a first memory location (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314 which would then be transmitted and authenticated / extracted at a receiving node 322, 324, 326, 332, i.e. decoded and extracted; see Fig. 2, wherein a packet is encapsulated into a communication packet 200, the packet including a payload 212, IP header 210, source address 214 and destination address 216, i.e. address information corresponding to a first location); and

As to claim 36, Fluhrer ‘029 teaches the memory transfer device of claim 35, wherein an address space associated with the second address is smaller than an address space associated with the first address (Examiner points out that having a first address space being larger or smaller is a matter of design choice as each computer system as the amount of memory within a computer system is generally subjective, i.e. a matter of user choice / design when building a computer, and may be different from other computer systems within a network and as such a person of ordinary skill in the art would recognize that not all address spaces may be the same exact size / amount of address space).
As to claim 37, Fluhrer ‘029 teaches the memory transfer device of claim 35, wherein the processor interconnect is associated with a plurality of ports, wherein each of the plurality of ports is associated with a different device (see Fig. 1, network 102 connecting subnetworks 104, 106, 108, 110; see Paragraph 0022, wherein WAN is adapted to interconnect the first, second, third, and fourth subnets; also see Fig. 10, network node 1000 with processor 1010 and interface 1006 which network node is used to carry out dynamic secured group communication, i.e. each interface being a port for communication with other nodes of the network, wherein each node has its own port).
As to claim 38, Fluhrer ‘029 teaches the memory transfer device of claim 35, wherein the first address is encoded into the payload of the first data packet (see Fig. 2 and 5, wherein the packet encapsulated / encoded / encrypted into the communication packet 200/500 includes its own IP header 210/520 with their own source and destination addresses; Examiner points out 
As to claim 39, Fluhrer ‘029 teaches the memory transfer device of claim 35, wherein the port is further configured to: receive a second data packet having a second header including the first address; and wherein the decoder module is further configured to: identify the first address from the second data packet at the port; decode the second data packet; identify, a third address in a payload of the second data packet, the third address corresponding to a second memory location different from the first memory location; and store data associated with the payload of the second data packet to the first memory location (see Fig. 5, wherein the packet can be encapsulated into a security packet, then the security packet encapsulated into a UDP/NAT packet, where each layer of encapsulation includes address locations / header and a payload portion; see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314 which would then be transmitted and authenticated / extracted at a receiving node 322, 324, 326, 332, i.e. decoded and extracted; see Fig. 2, wherein a packet is encapsulated into a communication packet 200, the packet including a payload 212, IP header 210, source address 214 and destination address 216, i.e. address information corresponding to a first location).
As to claim 40, Fluhrer ‘029 teaches the memory transfer device of claim 39, wherein the first data packet and the second data packet are associated with a transfer of a block of data from one memory location to another memory location (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314 which would then be transmitted and authenticated / extracted at a receiving node 322, 324, 326, 332, .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fluhrer ‘029, in view of Debendra (US 9,317,466), herein referred to as Debendra ‘466.
As to claim 29, Fluhrer ‘029 teaches the memory transfer device of claim 28, wherein the encoding further comprises: embed the first address into a payload of the second data packet; and embed data associated with the at least first data packet into the payload of the second data packet (see Figs. 2 and 5, wherein the first address and data is embedded into the payload of the communication packet 200).
However, Fluhrer ‘029 does not teach compressing the at least first data packet into the second data packet.
Debendra ‘466 teaches a system for combining packets into a single packet, where compression is done during the combining process (see Abstract; see Fig. 1, completion combining apparatus – compression 100A).
Fluhrer ‘029 and Debendra ‘466 apply as analogous prior arts as both pertain to the same field of endeavor of communicating packets between systems, wherein packets are combined into one another.

As to claim 30, Fluhrer ‘029 teaches the memory transfer device of claim 29, wherein the port is configured to: receive the second data packet, the second data packet comprising the first header and the second header (see Fig. 10, node 1000 with I/O interface 1006 for communicating the dynamic secured group communications; see Fig. 2, wherein the communication packet 200 includes the packet into its payload 202 and includes a security encap header 204, second IP header 206, second source address 218 and second destination address 220; Examiner points out that communication between devices of networks / subnets would inherently mean that a port is involved in transmitting / receiving packets and as such the address location of this port would be included in the source / destination address information of the headers).
As to claim 31, Fluhrer ‘029 teaches the memory transfer device of claim 30, further comprising: a decoder module being configured to: determine that the second data packet has been received by the port; and decode the second data packet in response to a determination that the second data packet has been received by the port, wherein decoding of the second data packet comprises identifying the first address and identifying the payload of the at least first data packet (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314 which would then be transmitted and authenticated / 
As to claim 32, Fluhrer ‘029 teaches the memory transfer device of claim 31, wherein the decoder module is further configured to: perform a transaction, based at least in part upon, a transaction identifier within the first header associated with the at least first data packet, wherein the transaction involves the payload of the at least first data packet; and store an output of the transaction to the first memory location (see Fig. 3, wherein a packet is formed 302, 304, 306, then encapsulated into an encrypted / encoded / encapsulated frame 312, 314 which would then be transmitted and authenticated / extracted at a receiving node 322, 324, 326, 332, i.e. decoded and extracted; also see Figs. 2 and 5, which show the communication packet for implementing secured group communication).

Allowable Subject Matter
Claims 23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 23, Examiner finds the receiving of a third data packet after decoding the second packet and storing the data of the first packet in the first memory location, the third data packet having a third header including the first address, being different from the prior arts.
In claim 25, Examiner finds the application of hidden / not visible address spaces associated with the addresses being applied to the claimed invention to be different from other systems in the prior arts.

Response to Arguments
Applicant’s arguments, mailed 12/01/2021, have been fully considered but they are not deemed to be persuasive.

Applicant’s comments to have the double patenting rejections held in abeyance until the final scope of the claims of at least one of the present applications or the co-pending application is resolved (see Page 7) is understood.  As such, Examiner has maintained the above double patenting rejections as no actions were taken to address the rejections as of yet.  Examiner does need to note the comments made by Applicant are referring to the parent case (s/n 16/208,369) that was used in the double patenting rejection as a “co-pending application” and that the double patenting rejection is a provisional double patenting rejection are not true at the time of the previous rejection being made and mailed.  Examiner points out that the parent case was already patented (U.S. Patent No. 10,866,917) as indicated in the previous grounds of rejection when Examiner used the US Patent number in the rejection, and thus this would NOT be a provisional double patenting rejection, but just a normal non-statutory double patenting rejection between the instant application and an existing US Patent.

Applicant’s arguments that Fluhrer ‘029 does not anticipate the claim language as Fluhrer ‘029 is directed to secure communication between VPN nodes, where Applicants specifically point out the instant claim language states that the first address corresponds to a first memory location and the second memory address corresponds to a second memory location associated with a port, i.e. that the first address and second address are not the same address, and where Fluhrer ‘029 receives the subnet packet from the original node in the first VPN node, the first VPN node applies the first IP header, which is a copy of the second IP header, to the entire encrypted subnet packet, whereas the instant claims state that the payload associated with the first data packet is wrapped with the second header having the second address corresponding to the second memory location associated with the port (see Pages 8-9) are deemed to be unpersuasive.  
In regards to the first argument, Examiner first points out that the first address and the second address not being a same address / copy of an address is a moot argument as the claim language does not explicitly state such, and as such would not exclude same addresses and copies of addresses reading upon the claim language.  Secondly, Examiner points out that that an originating node and a terminating node would not be a same node in VPN systems, as stated in Fluhrer ‘029 Paragraph 0037, wherein the originating node is a first subnet 104 and the terminating node is a second subnet 106, thereby the addresses used in the packet would be different as addresses of one node would not inherently be the same addresses being used by a second node of a network, wherein the first address and second address could be interpret as the source addresses and destination addresses, i.e. the originating node address and the terminating node addresses, where the first packet is sent to the VPN node with addresses pointed to the VPN node to be encrypted / encapsulated into a second packet for transmitting to the second subnet with addresses directed to the second subnet.  As such, Examiner finds these arguments to be unpersuasive as Fluhrer ‘029 clearly teaches a VPN system for communicating between subnets were packets are being encapsulated by the VPN node to be directed to inter-subnet communications.
In regards to the second arguments, Examiner points out that Fluhrer ‘029 specifically states that a packet is encapsulated into a communication packet 200, the packet including a 

In summary, Fluhrer ‘029, in view of Debendra ‘466 teaches the claimed invention as set forth above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zheng et al. (US 2004/0001508) teaches a system and method for transmitting a data packet in a communication network, including using tunneled packets which have an outer header and inner header such that the original packet is encapsulated with the second (outer) header used for routing the packet through intermediate network stations during the transmission of the tunneled packet to the receiving device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183